DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 11/2/2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021.

Priority
A review of U.S. Provisional Patent Application 62/711,319 indicates that 1, 3 and 7 claim subject matter disclosed in the U.S. Provisional Patent Application and are therefore given a priority date of 7/27/2018. The remaining claims claim subject matter not disclosed in the U.S. Provisional Patent Application and are therefore given a priority date of 6/18/2019.

Drawings
The drawings are objected to because the term “LED’s” is written without an apostrophe and in all capital letters (figure 6). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The disclosure is objected to because of the following informalities: The term “LED’s” is written without an apostrophe ([0030], [0035], [0036]). Appropriate correction is required.
The use of the term 811Z [0032], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 1, the limitation “configured to secure a cartridge in the cartridge chamber when the lid is in a closed configuration” is considered to be a limitation regarding the intended use of the claimed smoking article. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear whether the limitation “a closed fluidic path” refers to the closed fluidic path of claim 1 or to a new closed fluidic path, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the closed fluidic path of claim 1. Claim 4 is indefinite by dependence.

Regarding claim 4, it is unclear whether the limitation “a vapor” refers to the vapor of claim 1 or to a new vapor, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the vapor of claim 1.

Regarding claim 9, it is unclear whether the limitation “a user” refers to the user of claim 1 or to a new user, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the user of claim 1.
It is unclear whether the limitation “a vapor” refers to the vapor of claim 1 or to a new vapor, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the vapor of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 8, the claim requires that the heating element electrical contact be configured to accept the cartridge, indicating that the heating element electrical contact is a separate element from the cartridge and that it receives the cartridge. The heating element electrical contact compresses the coil spring. This structure requires the heating element electrical contact to be an intervening structure between the coil spring and the cartridge to both accept the cartridge and compress the spring. However, claim 7 requires “compression of the coil spring by the cartridge” (line 4), which, in contrast to .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170).

Regarding claim 1, Reevell discloses an aerosol generating device including a device housing (figure 1, reference numeral 1) having a receiving chamber (figure 1, reference numeral 10) for a first consumable ([0108], figure 1, reference numeral 30). The device housing removably connects with a mouthpiece (figure 1, reference numeral 2), which is considered to meet the claim limitation of a lid since it covers the consumables, having an outlet ([0111], figure 1, reference numeral 20). When the device is in use by a first consumable, airflow (figure 4, reference numeral 500) passes through an inlet opening of a mouthpiece to exit the device ([0120], figure 4, reference numeral 22). Reevell does not explicitly disclose the mouthpiece having a seal.
Kaplani teaches an electronic hookah machine (abstract) having a removable mouthpiece with a rubber or metal gasket that provides a liquid and air tight seal and has a central aperture (column 4, lines 28-48, figure 2, reference numeral 110). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outer lip of the mouthpiece of Reevell with the gasket of 

Regarding claim 3, Reevell discloses that the mouthpiece has an open chamber as part of the airflow path (figure 4), which is considered to met the claim limitation of a vapor chamber.

Regarding claim 5, Reevell discloses that the airflow enters the device through an opening in the distal end ([0120], figure 4, reference numeral 500).

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) as applied to claim 1 above, and further in view of Goetz (US 2012/0255546).

Regarding claim 2, modified Reevell teaches all the limitations as set forth above. Reevell does not explicitly teach the lid including a latch hook.
Goetz teaches a portable vaporizer (abstract) having a cover for an herb container [0041]. The cover has a recess (figure 8, reference numeral 148), which is considered to meet the claim limitation of a latch hook, into which a latch (figure 8, reference numeral 146) is inserted to attach the cover [0041]. The latch is moved when a cover lock is slid ([0048], figure 8, reference numeral 116). It is evident that sliding the cover lock requires pushing on the cover lock since force is applied by pushing.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Reevell with the latch recess 148 of Goetz and the device housing of modified Reevell with the cover lock and latch 146 of Goetz. One would have been motivated to do since Goetz teaches a lid that is locked in place until a release is slid.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) as applied to claim 3 above, and further in view of Goldstein (US 2016/0150828).

Regarding claim 4, modified Reevell teaches all the claim limitations as set forth above. Modified Reevell does not explicitly teach the mouthpiece configured to restrict fluid movement to a single direction.
Goldstein teaches a vaporizer having a one way exit valve on the mouthpiece [0021] to inhibit undesirable/unintended venting of inhalable product from the vaporizer when not actively operated [0086].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Reevell with the one way exit valve of Goldstein. One would have been motivated to do so since Goldstein teaches that a one way exit valve inhibits undesirable/unintended venting of inhalable product from the vaporizer when not actively operated.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) as applied to claim 1 above, and further in view of Duke (US 2013/0168880).

Regarding claim 6, modified Reevell teaches all the claim limitations as set forth above. Reevell additionally discloses that the device has a charged power source [0079]. Modified Reevell does not explicitly teach charging the battery through a USB port.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the charging of modified Reevell with the USB charging port of Duke. One would have been motivated to do so since Duke teaches a USB charging port that allows for simple recharging of an electronic vaporizing device.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) as applied to claim 1 above, and further in view of Blattler (US 2019/0124986).

Regarding claim 7, modified Reevell teaches all the claim limitations as set forth above. Reevell additionally discloses that the device has a power source ([0115], figure 4, reference numeral 16) that supplies power to the cartridge through electrical contacts ([0118], figure 4, reference numeral 61). Modified Reevell does not explicitly teach a coil spring.
Blatter teaches an aerosol generating system (abstract) comprising a housing and a cartridge configured to be inserted into the housing [0054]. The cartridge has electrical connectors that form an electrical connection with a power supply in an aerosol generating device to power a heating element of the cartridge ([0081], [0126], figure 6, reference numeral 136). A coiled spring holds the cartridge in an assembled position ([0128], figure 5, reference numeral 150). There is no space between the cartridge and the first portion of the housing and the cartridge has been moved into position by overcoming the biasing force of the spring ([0132], figure 7B, reference numeral 62), indicating that the cartridge must be pushed against the first portion by the spring force since the spring resisted a pushing force applied 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified Reevell with the coil spring holding electrical contacts in place of Blattler. One would have been motivated to do so since Reevell discloses that power is supplied to the cartridge through electrical contacts and Blattler teaches a spring that holds a cartridge in an assembled position.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) as applied to claim 1 above, and further in view of Liu (US 10,111,465).

Regarding claim 9, modified Reevell teaches all the claim limitations as set forth above. Reevell additionally discloses that the device is controlled by a controller [0079]. Modified Reevell does not explicitly teach a sensor configured to control the electrical current.
Liu teaches an electronic smoke apparatus comprising an inhale sensor and a power management controller that adaptively supplies power to operate the heater (abstract). The device provides a power boost to the heater at the onset of a smoking inhaling event for an initial period (column 7, lines 16-46). Liu additionally teaches that the power management of the device allows a substantially constant voltage supply during the useful life of a battery (column 6, lines 33-56).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller of modified Reevell with the power management controller and inhale sensor of Liu. One would have been motivated to do so since Liu 

Regarding claim 10, Liu teaches that the sensor is a capacitive airflow sensor that detects whether the pressure at the mouth piece has reached a threshold (column 8, lines 48-63) based on changes in capacitance (column 8, lines 5-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/941,873 (hereafter referred to as Fei) in view of Reevell (US 2018/0213847).

Regarding claim 1, Fei claims a portable vaporizer comprising a first housing portion, which is considered to meet the claim limitation of a housing, and a second housing portion configured to mate with the first housing portion and secure a removable cartridge in the portable vaporizer, which is considered to meet the claim limitation of a lid since it must be movably connected to first housing portion since it detached, a vapor port through which a user can inhale a vapor, and a seal that includes a vapor aperture configured to align with a mouthpiece of the removable cartridge to form a closed fluidic path from the vapor port through the vapor aperture in the seal to the removable cartridge (claim 1). Fei does not explicitly claim the cartridge accommodated in a chamber.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first housing of Fei with the receiving chamber of Reevell. One would have been motivated to do so since Reevell teaches accommodating a cartridge in a chamber. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claim 9, Fei claims a sensor configured to detect when a user inhales through the vapor port and control and electrical current delivered to the removable cartridge for vaporizing contents of the removable cartridge (claim 10).

Regarding claim 10, Fei claims the sensor configured to detect one or more of a drop in air pressure, an increase in air flow, a change in electrical conductivity, or a change in capacitance.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715